Citation Nr: 0211547	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  01-09 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic eye 
disability claimed as decreased visual acuity, including as 
due to an undiagnosed illness.

2.  Entitlement to service connection for bilateral knee 
pain, including as due to an undiagnosed illness.

3.  Entitlement to service connection for left neck 
asymmetry, including as due to an undiagnosed illness.

4.  Entitlement to service connection for an anxiety disorder 
with fatigue, including as due to an undiagnosed illness.   

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

(In a separate decision, the Board of Veterans' Appeals 
(Board) will address the issues of entitlement to service 
connection for bilateral knee pain, entitlement to service 
connection for a chronic eye disorder claimed as decreased 
visual acuity and entitlement to service connection for an 
anxiety disorder with fatigue, including as due to 
undiagnosed illnesses.)


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from January 1970 to July 
1973, and from October 1990 to August 1991.  His claim comes 
before the Board on appeal from a June 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in St. Petersburg, Florida. 

Pursuant to authority granted by 67 Fed. Reg. 3,099-3,104 
(Jan. 23 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)), 
the Board is undertaking additional development on the issues 
of entitlement to service connection for bilateral knee pain, 
entitlement to service connection for a chronic eye 
disability claimed as decreased visual acuity and entitlement 
to service connection for an anxiety disorder with fatigue, 
including as due to an undiagnosed illnesses.  When the Board 
completes this development, it will notify the veteran as 
required by Rule of Practice 903.  67 Fed. Reg. 3,099-3,105 
(Jan. 23 2002) (to be codified at 38 C.F.R. § 20.903).  The 
Board will then wait for, and review, a response to the 
notice and, thereafter, prepare a separate decision 
addressing these issues.) 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims and obtained and fully developed all 
evidence necessary for the equitable disposition of those 
claims. 

2.  The veteran served on active duty in the Persian Gulf in 
support of Operation Desert Storm.

3.  The veteran does not currently have left neck asymmetry.

4.  The veteran has not been diagnosed with PTSD.


CONCLUSIONS OF LAW

1.  Left neck asymmetry was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West Supp. 2001); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2001); 66 
Fed. Reg. 56,614 (November 7, 2001); 66 Fed. Reg. 45,620, 
45,632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.102); Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001). 

2.  PTSD was not incurred in or aggravated by service. 
38 U.S.C.A. § 1110, 5107 (West Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.304(f) (2001);66 Fed. Reg. 45,620, 45,632 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.102), and 67 Fed. Reg. 10,330, 10,332 (Mar. 7, 2002) (to 
be codified as amended at 38 C.F.R. § 3.304(f)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board include whether the veteran is 
entitled to service connection for left neck asymmetry and 
whether he is entitled to service connection for PTSD.  In a 
rating decision dated June 2000, the RO denied the veteran 
entitlement to these benefits, and thereafter, the veteran 
appealed the RO's decision. 

While the veteran's appeal was pending, the President signed 
into law legislation that enhances VA's duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107).  Further, during the 
pendency of this appeal, in August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. 
§ 3.156(a), which became effective August 29, 2001.  VA has 
indicated that, with the exception of the amended provisions 
of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second sentence), and 
3.159(c)(4)(iii), "the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA."  66 Fed. Reg. at 45,629.   

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, in an undated letter 
sent to the veteran sometime between September 2000 and 
October 2001, a statement of the case issued in October 2001, 
and a rating decision dated October 2001, the RO informed the 
veteran of the change in the law and indicated that it would 
be developing and readjudicating his claims pursuant to the 
VCAA.  Thereafter, the RO indeed undertook all action 
necessary to comply with the VCAA.  That is to say, VA 
notified the veteran of the evidence needed to substantiate 
his neck and PTSD claims, obtained and fully developed all 
evidence necessary for the equitable disposition of those 
claims, and thereafter, considered these claims based on all 
of the evidence of record.   The claims file does not reflect 
that there are any other outstanding records that need to be 
obtained in support of these claims; thus, VA's obligation to 
provide the veteran with notice regarding who, between VA and 
the veteran, is responsible for obtaining such evidence is 
moot.  In light of the foregoing, the Board's decision to 
proceed in adjudicating the veteran's neck and PTSD does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

I.  Left Neck Asymmetry

The veteran seeks service connection for, in part, left neck 
asymmetry.  In written statements submitted during the 
pendency of this appeal and during a hearing held before the 
undersigned Board Member in April 2002, he asserted that he 
developed lumps on both sides of his thyroid gland as a 
result of his intense exposure to chemical agent resistant 
coating (CARC) paint during his service in Southwest Asia 
while participating in Desert Storm.  This exposure alleged 
occurred while working as a member of the 325th Maintenance 
Company, which required painting collision vehicles daily for 
three to four months, seven days weekly, during 12-hour 
shifts.  He has also reported that while in the Persian Gulf, 
he was exposed to oil fires, insect repellant, insecticide, 
and took anti-nerve gas pills.  The veteran also asserted 
that he had not sought treatment for this condition since his 
discharge from active service. 

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. § 3.303 
(2001).  Service connection for a malignant tumor may be 
presumed if the tumor is shown to have manifested to a degree 
of ten percent within one year of separation from service.  
38 C.F.R. §§ 3.307, 3.309(a) (2001).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2001).

With regard to claims for service connection under 38 
U.S.C.A. § 1117, based on service in the Persian Gulf, the 
law provides the following:

(a)(1) The Secretary may pay compensation 
under this subchapter to a Persian Gulf 
veteran with a qualifying chronic 
disability that became manifest (A) 
during service on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or (B) to a degree of 10 
percent or more during the presumptive 
period prescribed under subsection (b).

(a)(2) For purposes of this subsection, 
the term "qualifying chronic 
disability" means a chronic disability 
resulting from any of the following (or 
any combination of any of the following): 
(A) An undiagnosed illness; (B) A 
medically unexplained chronic 
multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms; 
(C) Any diagnosed illness that the 
Secretary determines in regulations 
prescribed under subsection (d) warrants 
a presumption of service connection.

(b) The Secretary shall prescribe by 
regulation the period of time following 
service in the Southwest Asia theater of 
operations during the Persian Gulf War 
that the Secretary determines is 
appropriate for presumption of service 
connection for purposes of this section. 

* * *

(f) For purposes of this section, the 
term "Persian Gulf veteran" means a 
veteran who served on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War.

38 U.S.C.A. § 1117 (West Supp. 2001) as amended by Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  

The regulation implementing the foregoing statute provides, 
in relevant part, that except as provided otherwise, VA shall 
pay compensation in accordance with chapter 11 of Title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
"objective indications of chronic disability resulting from 
an illness or combination of illnesses" manifested by one or 
more signs or symptoms, such as fatigue, neurologic signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper and lower), and neuropsychological signs or symptoms, 
provided that such disability (i) became manifest either 
during active duty in the South West Asia theater of 
operations during the Gulf War, or to a compensable degree no 
later than December 31, 2006, and (ii) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a)(1) (2001), as 
amended by 66 Fed. Reg. 56,614 (November 7, 2001) (to be 
codified as amended at 38 C.F.R. § 3.117).

"Objective indications of chronic disability" include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for at least 6 months, and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered "chronic."  38 C.F.R. § 3.317(a)(2), (3) (2001), 
as amended by 66 Fed. Reg. 56,614 (November 7, 2001) (to be 
codified as amended at 38 C.F.R. § 3.117).

In this case, the veteran's service personnel records and 
letters from the Department of the Army and Air Force confirm 
that the veteran served on active duty in the Persian Gulf in 
support of Operation Desert Storm, and during that time 
period, suffered intense exposure to CARC paint and other 
multiple toxic chemicals.  As explained below, however, this 
evidence does not support the veteran's claim because it 
fails to show that the veteran currently has left neck 
asymmetry.  A medical professional noted asymmetrical left 
neck swelling following the veteran's discharge from active 
service, but during the most recent evaluation, another 
medical professional found no such asymmetry.  

The veteran was serving in the National Guard when he was 
called to active duty in support of Operation Desert Storm.  
He served in this capacity from October 1990 to August 1991.  
Records from the veteran's service in the National Guard 
reflect that the veteran did not complain of, or receive 
treatment for, neck asymmetry from June 1985 to May 1993.  In 
July 1995, he underwent a Persian Gulf War Syndrome 
evaluation, during which an examiner noted asymmetrical left 
lateral neck swelling and bilateral submaxillary shotty 
adenopathies.  In light of these findings, he ordered the 
veteran to undergo an ultrasound to rule out left neck 
adenopathy, a thyroid nodule and muscle pathology.  A thyroid 
sonogram revealed a normal thyroid with no evidence of lymph 
node enlargement or any soft tissue mass.  The examiner found 
that the veteran was stable and doing well.

In a report dated September 1997, Robert PettyJohn, M.D., 
opined that it was more likely than not that the majority of 
the veteran's diagnoses made during the CCEP process could be 
attributed to his service in the Persian Gulf War.  Dr. 
PettyJohn based his opinion on: the veteran's intense in-
service exposure to CARC paint, which is known to be highly 
toxic, requiring the usage of protective gear; the veteran's 
exposure to other chemical agents that affect the peripheral, 
central nervous, musculoskeletal, gastrointestinal and immune 
systems; and the military's failure to issue the veteran 
adequate protective gear while he painted.  Dr. PettyJohn 
diagnosed many types of poisoning, but did not diagnose neck 
asymmetry or specifically confirm that any of the poisoning 
had affected the veteran's neck.

During a March 1999 VA general medical examination, the 
veteran did not express complaints related to his neck.  An 
examiner noted a slight enlargement of the left anterior 
cervical area, possibly left lateral thyroid area.  
Nonetheless, he diagnosed no neck asymmetry.  

Based on the aforementioned findings, service connection for 
left neck asymmetry may not be granted based on direct 
service incurrence under 38 U.S.C.A. § 1110.  These findings 
do not establish that the veteran currently has a disability 
manifested by left neck asymmetry.  Service connection also 
may not be granted under 38 U.S.C.A. § 1117 because the 
evidence and especially the medical evidence does not confirm 
that the veteran has objective indications of chronic 
disability resulting from an illness manifested by left neck 
asymmetry.  In fact, during the veteran's most recent 
examination, the examiner indicated that the veteran did not 
have neck asymmetry.  

To merit an award of service connection, the veteran must 
submit competent evidence establishing the existence of a 
present disability resulting from service.  See Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Gilpin v. West, 
155 F.3d 1353, 1355-1356 (Fed. Cir. 1998); Degmetich v. 
Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).   In this case, there 
is simply no evidence other than the veteran's own assertions 
establishing that the veteran currently has left neck 
asymmetry.  Unfortunately, the veteran's assertions in this 
regard are insufficient to diagnose a current disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that laypersons are not competent to offer medical 
opinions).   

Inasmuch as the claims file contains recent medical evidence 
establishing that the veteran does not currently have left 
neck asymmetry or objective indications of chronic disability 
resulting from an illness manifested by left neck asymmetry, 
the Board concludes that left neck asymmetry was not incurred 
in or aggravated by service.  The Board has considered the 
applicability of the benefit-of-the-doubt doctrine in this 
case.  However, as there is not an approximate balance of 
positive and negative evidence of record, reasonable doubt 
may not be resolved in the veteran's favor.  Rather, the 
preponderance of the evidence is against the veteran's claim; 
therefore, the claim must be denied.  

II.  PTSD

In written statements and during his hearing, the veteran 
also asserted that, during his service in the Persian Gulf 
from October 1990 to August 1991, he was exposed to stressors 
that caused him to develop PTSD.  These stressors include: 
(1) being subjected to Scud missile attacks, which lasted two 
weeks, immediately upon arriving in Dhahran; (2) having to go 
into training, which involved donning full chemical gear and 
entering bunkers during Scud attacks, two weeks after 
arriving; (3) being deprived of sleep for two weeks during 
this training; and (4) having to retrieve a vehicle, in which 
a fellow soldier and friend had been accidentally killed.  
During his hearing, the veteran testified that he had not 
sought treatment for his psychiatric symptomatology.  

The regulation governing PTSD claims, 38 C.F.R. § 3.304(f), 
was amended while the veteran's appeal was pending.  This 
amendment, which became effective March 7, 2002, addresses 
the type of evidence that may be considered relevant in 
corroborating the occurrence of a stressor in claims for 
service connection for PTSD resulting from personal assault.  
Given that the veteran is not alleging that he experienced a 
personal assault during his period of active service, this 
amendment does not substantively affect his claim.

To establish entitlement to service connection for PTSD, the 
veteran must submit medical evidence diagnosing the condition 
in accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2001).  In this case, the evidence does not satisfy 
this regulatory provision because it does not include a 
diagnosis of PTSD.   

During his hearing before the undersigned Board Member in 
April 2002, the veteran admitted that no physician had 
diagnosed the veteran with PTSD.  The medical evidence 
confirms that no such diagnosis has ever been rendered.  In 
July 1995 and March 1999, when the veteran underwent the 
Persian Gulf War Syndrome evaluation and a VA PTSD 
examination, examiners found that the veteran likely had 
adjustment reaction secondary to his experience in the 
Persian Gulf and diagnosed anxiety reaction and generalized 
anxiety disorder. 

There is simply no evidence of record other than the 
veteran's own assertions establishing that the veteran 
currently has PTSD.  Again, the veteran's assertions in this 
regard are insufficient to establish the existence of a 
current disability.  Espiritu, 2 Vet. App. at 494-95.  
Inasmuch as the veteran has failed to submit a medical 
diagnosis of PTSD, the Board concludes that PTSD was not 
incurred in or aggravated by service.  The Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine in this case.  However, as there is not an 
approximate balance of positive and negative evidence of 
record, reasonable doubt may not be resolved in the veteran's 
favor.  Rather, the preponderance of the evidence is against 
the veteran's claim; therefore, the claim must be denied.  



ORDER

Entitlement to service connection for left neck asymmetry, 
including as due to an undiagnosed illness, is denied.

Entitlement to service connection for PTSD is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

